J-A16006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RONALD AND ALICIA BENTON,               :   IN THE SUPERIOR COURT OF
 INDIVIDUALLY AND AS HUSBAND             :        PENNSYLVANIA
 AND WIFE                                :
                                         :
                   Appellants            :
                                         :
                                         :
              v.                         :
                                         :   No. 1938 MDA 2019
                                         :
 POLLINA SHULL, LINA I. EYDLIN,          :
 ALEX EYDLIN AND VON M.                  :
 SCHWANDT                                :

              Appeal from the Order Entered November 6, 2019
               In the Court of Common Pleas of Berks County
                       Civil Division at No(s): 18-2469


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                  FILED SEPTEMBER 04, 2020

      Alicia and Ronald Benton appeal from the order granting summary

judgment in favor of Pollina Shull and her parents, Linda and Alex Eydlin, in

the Court of Common Pleas of Berks County. On appeal, the Bentons contend

the trial court erred in granting summary judgment and dismissing their claims

under the Motor Vehicle Financial Responsibility Law (“MVFRL”), 75 Pa. C.S.A.

§§ 1701 et. seq. We affirm in part and reverse in part.

      This case arises from a three-car accident in which a vehicle driven by

Alicia Benton was struck from behind on Route 422 in Berks County. Shull,

who was driving a car owned by her parents, rear-ended a car driven by Von

Schwandt. Schwandt’s car, in turn, then struck Alicia Benton’s rear bumper.

Although the Benton car sustained only minor damage, Ronald, Alicia’s
J-A16006-20



husband and the passenger in the front seat, claimed he suffered neck and

back injuries due to the accident.

      The Bentons filed a tort action against Shull, Shull’s parents, and

Schwandt to recover damages for personal injury and loss of consortium. In

their complaint, the Bentons alleged that, as a result of Shull and Schwandt’s

negligence, Ronald sustained severe injuries to his neck and back. These

injuries, in turn, resulted in mental anguish, lost income, and medical

expenses. Accordingly, the Bentons sought economic as well as non-economic

damages.

      Thereafter, Schwandt filed a motion for summary judgment alleging

Shull and her parents were solely liable to the Bentons. The trial court granted

the motion and dismissed Schwandt from the case.

      Shull and her parents filed their Answer and New Matter, averring that

the Bentons were precluded from recovering damages for non-economic loss

because they had elected limited-tort coverage under the MVFRL. Shull and

her parents alleged that the MVFRL only allows a limited-tort plaintiff to

recover non-economic damages for “serious injuries,” and that Ronald was not

able to prove that his injuries were “serious” under the MVFRL.

      At his deposition, Ronald testified that the injuries he suffered in the

accident have had a severe impact on his physical condition. In the years

following the accident, he underwent multiple surgical procedures to alleviate

pain in his neck and back. These procedures included a cervical discectomy in

his neck and lumbar decompression and fusion surgery on his back. He has

                                     -2-
J-A16006-20



also undergone physical therapy for his condition. However, despite receiving

various medical treatments, Ronald opined that his neck and back pain has

worsened in the years since the accident.

      He also explained that his injuries have had an adverse effect on his

social life and marriage. Ronald is no longer able to drive – even though he

drove very little before the accident – and spends most of his time at home.

Moreover, he stated that he stopped having sex with his wife, Alicia, due to

the pain in his neck and back.

      In addition, Ronald testified that his injuries prevented him from being

able to work at the janitorial services business he owns. Ronald maintained

that after the accident he was forced to hire employees to perform his

responsibilities. He claims he is no longer able to work as a result of the

accident.

      The evidence adduced at the deposition also showed that Ronald had a

history of neck and back injuries predating the accident at issue. Ronald

admitted that he suffered neck and back injuries on several occasions prior to

the accident and that he experienced chronic neck and back pain for nearly

two decades. Throughout the years, Ronald has undergone various treatments

and surgical procedures on his neck and back in an attempt to alleviate his

pain. In fact, several hours before the accident, Ronald was seen at the

Rothman Institute and was given a prescription for oxycodone to treat the

pain in his neck and back.




                                    -3-
J-A16006-20


      Following Ronald’s deposition, Shull and her parents filed a motion for

partial summary judgment on the Bentons’ claim for non-economic damages

under the MVFRL. In their motion, they argued that, since there was no expert

medical report showing that Ronald sustained a serious injury, the Bentons

were barred from recovering non-economic damages. The trial court held a

hearing and granted the motion. Accordingly, the Bentons were precluded

from presenting any testimony or evidence related to any non-economic

damages at trial.

      Shortly thereafter, Shull and her parents filed a motion for summary

judgment on the Bentons’ remaining claim for economic damages. They

argued that the economic damages claim should be dismissed as it was

entirely dependent upon the claim for non-economic damages, which had

already been disposed of by the trial court. The trial court agreed, and entered

an order granting the summary judgment motion and dismissing the Bentons’

civil action with prejudice. This timely appeal followed.

      On appeal, the Bentons raise the following issues for our review:

      1. [Whether] the lower court erred in granting partial summary
      judgment where the evidence introduced showed there was a
      genuine issue of material fact as the medical evidence uniformly
      stated the accident exacerbated [Ronald Benton’s] pre-existing
      condition, there was a marked increase in pain as a result of the
      accident . . . and there was medical evidence that opined that
      [Ronald’s] current condition was caused by the motor vehicle
      accident?

      2. [Whether] the lower court err[ed] in granting summary
      judgment and dismissing the complaint with prejudice when the
      court incorrectly held the preclusion of the claim for non-economic

                                      -4-
J-A16006-20


      damages did not preclude plaintiff from asserting a claim for
      economic damages as pursuant to 75 Pa.C.S.A § 1705 (d), a
      person who elects the limited tort alternative remains eligible to
      seek compensation for economic loss?

Appellant’s Brief, at 5.

      In their first issue, the Bentons argue the trial court erred in granting

partial summary judgment on their claim for non-economic damages. We

disagree.

      We review a challenge to the entry of summary judgment as follows:

      [We] may disturb the order of the trial court only where it is
      established that the court committed an error of law or abused its
      discretion. As with all questions of law, our review is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. See Pa.R.C.P. Rule 1035.2. The rule
      states that where there is no genuine issue of material fact and
      the moving party is entitled to relief as a matter of law, summary
      judgment may be entered. Where the nonmoving party bears the
      burden of proof on an issue, he may not merely rely on his
      pleadings or answers in order to survive summary judgment.
      Failure of a nonmoving party to adduce sufficient evidence on an
      issue essential to his case and on which he bears the burden of
      proof establishes the entitlement of the moving party to judgment
      as a matter of law. Lastly, we review the record in the light most
      favorable to the nonmoving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

In re Risperdal Litigation, 175 A.3d 1023, 1028-1029 (Pa. Super.

2017).

      In Pennsylvania, when purchasing automobile insurance, drivers are

presented with the option of choosing either full or limited-tort coverage under

the MVFRL. See 75 Pa. C.S.A. § 1705. A driver who has selected full-tort

                                     -5-
J-A16006-20


coverage under their insurance policy and who is injured by a negligent driver

can recover all medical and out-of-pocket expenses, and receive financial

compensation for pain and suffering and other non-economic damages. See

Verner-Mort v. Kapfhammer, 109 A.3d 244, 248 (Pa. Super. 2015) (citing

75 Pa. C.S.A. § 1705(a)(1)(B)). “A limited-tort plaintiff also can recover all

medical and out-of-pocket expenses; however, such a plaintiff cannot recover

for pain and suffering or other non-economic damages unless the plaintiff’s

injuries fall within the definition of ‘serious injury’.” Id. (citing 75 Pa. C.S.A. §

1705(a)(1)(A)). A “serious injury” is defined as “[a] personal injury resulting

in death, serious impairment of body function or permanent serious

disfigurement.” 75 Pa. C.S.A. § 1702.

      Here, there is no dispute that the Bentons elected limited-tort coverage

under their policy and therefore must establish that Ronald suffered a “serious

injury” as defined by the MVFRL in order to recover non-economic damages.

There is also no dispute that, under the circumstances of this case, Ronald

was required to show he sustained an injury resulting in “serious impairment

of body function.” The Bentons, however, contest the trial court’s conclusion

that they failed to present evidence capable of establishing that Ronald

sustained such an injury. They assert that this question should have been

determined by a jury, not the court. See Appellant’s Brief, at 17.

      Our Supreme Court in Washington v. Baxter, 719 A.2d 733, 740 (Pa.

1998), held that the threshold determination of whether a “serious injury” has


                                        -6-
J-A16006-20


been sustained was to be “left to a jury unless reasonable minds could not

differ on the issue of whether a serious injury had been sustained.” However,

the Court went on to find that the trial court in that case had properly granted

summary judgment on the basis that the plaintiff had failed to establish that

he had suffered a “serious injury.” See id.

      In reaching this conclusion, the Washington Court explained that the

inquiry is not whether the plaintiff has adduced sufficient evidence to show

that he has suffered any injury. Rather, the Court emphasized that the

question is whether the plaintiff has shown that he has suffered a serious

injury such that a body function has been seriously impaired. See id., at 741.

To help lower courts answer that question, the Court directed them to consider

the following factors: (1) the extent of the impairment, (2) the length of time

the impairment existed, (3) the treatment required to correct the impairment,

and (4) any other relevant factors. See id., at 740. Further, the Court stated

that medical testimony will generally be needed to establish the existence and

extent of an impairment. See id.

      Therefore, Ronald was required to establish that the accident caused a

serious   injury   in   order   to   get   non-economic   damages.   In   applying

Washington, this Court has found that a limited-tort elector seeking non-

economic damages did not establish that he had suffered a “serious injury”

when he did not provide any objective medical evidence regarding the degree

of an impairment and the extent of any pain suffered. See McGee v.


                                           -7-
J-A16006-20


Muldowney, 750 A.2d 912, 915 (Pa. Super. 2000). We held that subjective

allegations alone, in the absence of objective medical evidence, are not

sufficient to establish that a serious injury has occurred. See id.

       Here, Ronald presented evidence – most notably, the opinion of Dr.

Alexander Ricciuti, M.D. – that he suffered some injuries due to the accident.

Dr. Ricciuti opined that, as a direct result of the accident, Ronald suffered a

lumbar sprain, a cervical sprain, a myofascial spasm of the trapezius, and a

thoracic sprain. See Exhibit E, at 3. However, given his pre-existing injuries,

Ronald failed to establish that any of those injuries were serious.

       As discussed above, Ronald suffered various injuries to his neck and

back in the years leading up to the instant car accident. He sustained a lumbar

disc herniation and other injuries to his neck and back in a series of car

accidents predating the one at issue. See N.T., Deposition, 09/26/2018, at

45-46 and 118-119. He also suffered neck and back injuries due to a work-

related accident and a medical mishap. See id., at 17-20. These episodes, in

particular, required Ronald to undergo a cervical spinal fusion on his neck and

a lumbar spinal fusion on his back. See id., at 21-22. Also, in that period,

Ronald was diagnosed with Guillain-Barre syndrome and experienced a degree

of weakness and paralysis in his back.1 See id., at 14-15.

____________________________________________


1“Guillain-Barre syndrome is rare disorder in which your body’s immune
system attacks your nerves.” Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/guillain-barre-



                                           -8-
J-A16006-20


       As a result of these injuries, Ronald registered complaints of chronic

neck and back pain for well over a decade. His extensive medical history

reveals that his discomfort reached its apex on the day of the accident when

he presented for an examination at the Rothman Institute. There, Ronald

described to his treating physician, Dr. Saloni Sharma, M.D., that his neck and

back pain was an “8” on a scale of 10. See Exhibit A, at 1. He also reported

that he felt sharp and stabbing pain in his neck. See id. Dr. Sharma’s

examination noted “suspicious” changes in Ronald’s cervical myelomalcia, as

compared to previous years, and multiple levels of degenerative disc disease.

See id., at 1.2 The examination also showed a deterioration in Ronald’s

physical condition. This led Dr. Sharma to conclude that Ronald needed to

continue seeking treatment for his chronic neck and back pain. See id., at 1-

2.

       Following the instant accident, we note that Ronald continued to

complain of neck and back pain, but not on the level he did before the

accident. He described his neck and back pain as between a “5” and “10” on



____________________________________________


syndrome/symptoms-causes/syc-20362793. The exact cause of Guillain-
Barre syndrome remains unknown. See id.

2 “Cervical myelopathy is a form of myelopathy that involves compression of
the spinal cord in the cervical spine (neck).” Johns Hopkins Medicine,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/cervical-
myelopathy. “Degenerative disk disease is when normal changes that take
place in the disks of your spine cause pain.” Johns Hopkins Medicine,
https://www.webmd.com/back-pain/degenerative-disk-disease-overview#1.

                                           -9-
J-A16006-20


the pain scale after the accident. See Exhibit C, at 2. This is a notable variation

as Ronald stated before the accident that his pain was unequivocally an “8”

on the pain scale. See Exhibit A, at 1. Further, the post-accident medical

evidence shows that Ronald’s cervical myelomalcia remains a noted concern

as does his degenerative disc disease. See Exhibit C, at 1; see also Exhibit

E, at 3-4. Hence, there is no objective evidence that would allow us to discern

any significant dissimilarity between Ronald’s physical condition prior to the

accident and in the immediate aftermath.

      Accordingly, none of the post-accident medical evidence established

that Ronald suffered serious injuries to his neck and back. The medical

evidence merely showed that Ronald suffered some injuries as a result of the

accident. However, Ronald’s evidence was insufficient to establish that any of

the injuries he suffered from this accident were serious, given the serious

injuries he was suffering from before the accident. Therefore, under the

circumstances, we cannot conclude the trial court erred in finding the evidence

insufficient to establish that Ronald suffered a serious injury due to the

accident.

      Next, the Bentons challenge the trial court’s decision to grant summary

judgment on their economic damages claim and dismiss their complaint with

prejudice. They argue that the court erred in preventing them from asserting

a claim for economic damages pursuant to 75 C.S.A. § 1705(d). See




                                      - 10 -
J-A16006-20


Appellant’s Brief, at 19. The Bentons contend that they retain the right to seek

economic damages as authorized by the limited-tort option. See id.

       Under the limited-tort option, a policy holder and other household

members covered under the policy may seek to recover economic damages

for   all   medical   and   out-of-pocket   expenses.   See   75   Pa.   C.S.A.   §

1705(a)(1)(A). Notably, a claim for economic damages is an entirely separate

and distinct inquiry under the limited-tort option. See Long v. Mejia, 896

A.2d 596, 600 (Pa. Super. 2006). Therefore, even if the policy holder is

precluded from seeking non-economic damages, he or she is entitled to

present evidence of economic loss as a result of an accident. See 75 Pa. C.S.A.

§ 1705(a)(1)(A).

       Here, the Bentons sought to present evidence of economic loss as a

result of the accident. Even though their claim for non-economic damages was

foreclosed by the trial court, the Bentons remained steadfast, as they do now,

that the limited-tort option entitled them to seek economic damages to

recover all medical and out-of-pocket expenses. But the trial court, having

found that the Bentons failed to overcome the limited-tort threshold on non-

economic damages, granted summary judgment on the issue of economic

damages. See Trial Court Opinion, 01/24/2020, at 12.

       In reaching this conclusion, the trial court misread the MVFRL. Under

the statute, a claim for economic damages is entirely separate from a claim

for non-economic damages. See Long, 896 A.2d at 600. As such, a claim for


                                      - 11 -
J-A16006-20


economic loss under the limited-tort option is available regardless of whether

or not the claimant succeeds on his or her non-economic claim for pain and

suffering. See id.

      Moreover, the Bentons presented evidence capable of establishing that

Ronald suffered an injury due to the accident. Unlike a claim for non-economic

damages, the Bentons did not need to establish that Ronald sustained a

serious injury in the accident. Rather, they needed only to present medical

evidence that showed Ronald suffered some injury, which they did. For that

reason, the Bentons should have been permitted to present evidence of

economic loss to a jury, particularly with regard to unpaid medical bills and

any lost wages. It was for the jury to decide whether those losses were caused

by the accident or were the result of Ronald’s pre-existing injuries.

      As a result, we conclude that the trial court erred in granting summary

judgment on the Bentons’ claim for economic damages under the limited-tort

option. The limited-tort option does not prevent claimants from seeking

recovery for economic damages merely because the claim for non-economic

damages fails. Thus, the Bentons are entitled to present evidence of economic

loss incurred as a result of the accident.




                                     - 12 -
J-A16006-20


      Accordingly, we remand for further proceedings on the issue of

economic damages.

      Judgment   affirmed   in   part   and   reversed   in   part.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2020




                                    - 13 -